internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom corp 2-plr-123488-00 date date number release date index numbers legend distributing controlled sub sub sub sub sub financial advisor business a business b state x date date date date date date plr-123488-00 a b c d this is in response to your letter dated date requesting rulings on behalf of distributing with respect to a proposed and partly consummated transaction additional information was received in letters dated date date date march date date and date the material information submitted is summarized below distributing is a state x corporation which is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis only one class of distributing stock is outstanding distributing’s stock is publicly traded and widely held controlled is a state x corporation that was formed on date in connection with the transaction discussed below only one class of controlled stock is outstanding until date all of the outstanding controlled stock was owned by distributing distributing is engaged directly and through its subsidiaries other than controlled and controlled’s subsidiaries in business a controlled is engaged in business b directly and through its subsidiaries sub sub sub and sub controlled owns of the stock of sub sub and sub and a of the stock of sub controlled sub sub and sub are directly engaged in business b sub is a holding_company that holds b of the stock of sub which is directly engaged in business b controlled acquired the stock of sub on date and it acquired the stock of sub on date in transactions that distributing believes qualify as tax-free reorganizations under sec_368 of the code financial information has been received indicating that business a and business b each have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business during each of the past five years distributing has determined that business b would be better positioned to grow if it were completely separated from the distributing group partly because as distributing’s financial advisor has advised distributing controlled can raise needed equity_capital more efficiently if such a separation occurs in order to achieve that separation distributing formed controlled on date on date and date distributing contributed assets relating to business b to controlled in constructive exchange for additional shares of controlled common_stock and in exchange for the assumption by controlled of liabilities associated with business b specifically on date distributing transferred to controlled the stock of sub and on date distributing plr-123488-00 transferred to controlled distributing’s business b division and the stock of sub the date and date transfers are collectively referred to hereafter as the contribution in order to raise the equity_capital needed for growth there occurred on date a public offering of c shares or approximately d of controlled stock the offering in order to accomplish the separation of business b from the distributing group distributing proposes to distribute its controlled stock pro_rata to its shareholders the distribution by the later of twelve months following the offering or three months following receipt of this letter_ruling on the distribution no distributing shareholder will surrender distributing stock in the transaction no fractional shares of controlled will be distributed in the distribution in lieu of issuing fractional shares to distributing shareholders distributing will cause all distributing shareholders’ fractional shares to be aggregated and sold on the open market by a distribution agent as soon as practicable after the distribution the holders entitled to fractional share interests will receive their pro_rata portions of the cash proceeds from the sale employees directors and consultants of distributing and its subsidiaries including controlled and its subsidiaries currently hold a number of options to acquire distributing stock concurrently with the distribution controlled intends to grant new controlled options to substantially_all of the employees directors or consultants of controlled and distributing who hold options to acquire distributing common_stock granted before date distributing intends simultaneously to adjust the economic terms of such distributing options the modified distributing options the new controlled options and the modified distributing options are intended in the aggregate to result in each recipient holding such options in a number and at prices necessary to maintain each such recipient’s pre-distribution economic position the following representations have been made in connection with the proposed transaction a the payment of cash in lieu of fractional shares of controlled is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and does not represent separately bargained for consideration the method used for handling fractional shares is designed to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled stock the total amount of cash paid in lieu of fractional shares will not exceed one percent of the fair_market_value of controlled stock distributed to distributing’s shareholders in the distribution b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation plr-123488-00 c d e f g h i j no part of the consideration to be distributed by distributing will be received by a security holder as a creditor employee or in any capacity other than that of a security holder of the corporation the five years of financial information submitted on behalf of distributing is representative of distributing’s present operation and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of controlled is representative of controlled’s present operation and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of the controlled_corporation is carried out for the following corporate business_purpose to raise significantly more equity_capital than would be possible without the planned distribution the distribution of the stock of the controlled_corporation is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of the distributing_corporation to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either the distributing or the controlled_corporation to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business k the distribution is not a part of a plan or series of related transactions within the meaning of code sec_355 pursuant to which one or plr-123488-00 more persons will acquire directly or indirectly stock possessing fifty percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing fifty percent or more of the total value of all classes of stock of either distributing or controlled it is not reasonably certain that before a date that is six months after the distribution stock representing a fifty percent or greater interest in distributing will be acquired pursuant to the conversion of the convertible notes the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled within the meaning of sec_357 plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its receivables in anticipation of the transaction except for payables and receivables arising in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time or or subsequent to the distribution of the controlled stock immediately prior to the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations the regulations as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 of the regulations except as provided in the tax_sharing_agreement payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv l m n o p q r s plr-123488-00 based solely on the information submitted and the representations made we have concluded that the contribution followed by the distribution will constitute a reorganization within the meaning of sec_368 of the internal_revenue_code distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon its receipt of controlled stock in exchange for the transfer of assets to and the assumption_of_liabilities by controlled in the contribution sec_361 and b and sec_357 no gain_or_loss will be recognized by controlled upon its receipt of assets in exchange for its issuance of shares of controlled stock in the contribution sec_1032 controlled’s basis in each asset received from distributing in the contribution will equal the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 the holding_period of each asset received by controlled from distributing in the contribution will include the period during which distributing held such asset provided such asset is a capital_asset as defined in sec_1221 or property described in sec_1231 in the hands of distributing sec_1223 distributing will not recognize gain_or_loss upon the distribution to its shareholders of the stock in controlled in the distribution sec_355 sec_355 sec_355 and sec_361 no gain_or_loss will be recognized to and no amounts will be included in the income of the shareholders of distributing upon their receipt of controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of each distributing shareholder after the distribution will equal the aggregate adjusted_basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each under sec_1_358-2 the holding_period of the controlled stock received by the shareholders of distributing will in each instance include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset by the plr-123488-00 respective shareholder of distributing on the day of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 of the regulations if cash is received by a distributing shareholder as a result of sale of a fractional share of controlled stock by the distribution agent the shareholder will have gain_or_loss measured by the difference between the basis of the fractional share as determined in ruling above and the amount of cash received if the controlled stock is held by the shareholder as a capital_asset at such time the gain_or_loss will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of the code see sec_1221 and sec_1222 any payments under the tax_sharing_agreement made by distributing to controlled or by controlled to distributing that i relate to a period ending on or before the date of the distribution and ii will not become fixed and determinable until after the distribution will be treated as occurring immediately before the distribution the holders of distributing options will not recognize any income gain_or_loss upon the receipt of the new controlled options and modified distributing options pursuant to the distribution distributing will recognize no gain_or_loss upon a distributing employee’s or service provider’s exercise of an option to acquire distributing stock sec_361 and sec_1032 controlled will recognize no gain_or_loss upon a controlled employee’s or service provider’s exercise of an option to acquire controlled stock sec_361 and sec_1032 controlled will recognize no gain_or_loss upon a controlled employee’s or service provider’s exercise of an option to acquire distributing stock sec_361 and sec_1032 and sec_1_1032-3 no opinion is expressed as to the tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling specifically no opinion was requested and none is expressed as to whether the acquisitions by controlled of sub and sub qualify as reorganizations under sec_368 of the code further no opinion is expressed as plr-123488-00 to whether distributing will recognized gain_or_loss upon the exercise by a distributing employee or service provider of an option to acquire to acquire controlled stock in accordance with a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel corporate by edward s cohen chief branch corporate
